DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the relative standard deviation of the wind velocities" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the number of holes" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagasaka et al (WO 2018/180188 A1).
             Since WO 2018/180188 A1 is not written in English, equivalent document U.S. Patent Application Publication 2020/0141028 A1 will be used to set forth the rejection.
             Regarding claim 1, Nagasaka et al (see the entire document, in particular, paragraphs [0002] and [0015] – [0020]) teaches a process of making a fiber (see paragraph [0002] (method of producing a fiber by dry-jet wet spinning) of Nagasaka et al), including the steps of (a) discharging, from a spinneret, a spinning dope solution containing a fiber-forming polymer dissolved in a solvent, once allowing the solution to run in air (see paragraph [0015] (extruding, from a spinneret, a spinning dope solution containing a fiber-forming polymer dissolved in a solvent, once allowing the solution to run in air) of Nagasaka et al); and (b) guiding the solution into a coagulation bath liquid to allow coagulation (see paragraph [0015] (guiding the solution into a coagulation bath to allow coagulation) of Nagasaka et al), wherein a gas-phase portion formed in a vertically downward direction from a discharge surface of the spinneret to a coagulation bath liquid surface has an air flow rate per unit time (Af ) which satisfies, in relation to the amount of the solvent in the spinning dope solution per unit time (As ) in the gas-phase portion volume (Vh ), the relational expression 0.0008 m3 ≤ Af /(As /Vh ) ≤ 0.0015 m3 , and the hourly average of the absolute humidity at each of four points in an outer periphery of the spinneret in the gas-phase portion is not more than 20 g/m3 (see paragraphs [0015] (wherein a gas-phase portion formed in a vertically downward direction from an extrusion orifice of the spinneret to a coagulation bath liquid surface has a unidirectional air flow, and has an air flow rate per unit time (Af ) which satisfies, in relation to the amount of the solvent in the spinning dope solution per unit time (As ) in the gas-phase portion volume (Vh ), the relational expression 0.0008 m3 ≤ Af /(As /Vh ) ≤ 0.0015 m3 ) and [0017] (the hourly average of the absolute humidity at each of four points in an outer periphery of the spinneret in the gas-phase portion is preferably not more than 20 g/m3 ) of Nagasaka et al).
             Regarding claim 2, see paragraph [0016] (the relative standard deviation of the wind velocities at four points in an outer periphery of the spinneret in the gas-phase portion is not more than 40%) of Nagasaka et al.
             Regarding claim 3, see paragraph [0018] (the number of holes in the spinneret is preferably not less than 2,000 and not more than 50,000) of Nagasaka et al.
             Regarding claim 4, see paragraph [0019] (the fiber-forming polymer is preferably an acrylonitrile co-polymer) of Nagasaka et al.
             Regarding claim 5, see paragraph [0020] (producing a carbon fiber; performing stabilization treatment in an oxidizing gas at 200 to 300°C, and then heating the fiber in an inert gas at not less than 1,000°C) of Nagasaka et al.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aitsu et al (JP 2010-236139 A) in combination with Takagi et al (JP 5-44104 A) and Kapoor et al (U.S. Patent Application Publication 2010/0253030 A1).
             Regarding claim 1, Aitsu et al (see the entire document and the entire translation, in particular, paragraphs [0001], [0009], [0019], [0020], [0023], [0024] and [0030]; Figure 1) teaches a process of making a fiber (see paragraph [0001] (method for producing a fiber) of Aitsu et al), including the steps of (a) discharging, from a spinneret, a spinning dope solution containing a fiber-forming polymer dissolved in a solvent, once allowing the solution to run in air (see paragraphs [0009] (producing an acrylic fiber by dry-wet spinning) and [0019] (supplying gas to a gap); Figure 1 of Aitsu et al); and (b) guiding the solution into a coagulation bath liquid to allow coagulation (see paragraph [0009] (an acrylic polymer solution is discharged into an inert atmosphere from a spinneret and then introduced into a coagulation bath); Figure 1 of Aitsu et al), wherein a gas-phase portion formed in a vertically downward direction from a discharge surface of the spinneret to a coagulation bath liquid surface has an air flow (see paragraphs [0019] (supplying gas to a gap; controlling the humidity and temperature of the gas-phase portion) and [0020] (generate an air flow) of Aitsu et al). Aitsu et al does not teach (1) that the gas phase has an airflow rate per unit time (As ) in the gas-phase portion volume (Vh ), the relational expression 0.0008 m3 ≤ Af /(As /Vh ) ≤ 0.0015 m3 , or (2) that the hourly average of the absolute humidity at each of four points in an outer periphery of the spinneret in the gas-phase portion is not more than 20 g/m3. Takagi et al (see the entire document and the entire translation, in particular, paragraphs [0001], [0013], [0017] and [0018]; Figure 1) teaches a process of making a fiber (see paragraph [0001] (dry/wet spinning method capable of producing fibers) of Takagi et al), including the step of circulating a gas through the air gap (see paragraph [0013] (a gas is passed through an air gap) of Takagi et al), wherein the amount of gas circulating through the air gap is not limited, but is within a desired range such that condensation does not occur in the spinneret, the fibers are not in close contact and there is no yarn breakage (see paragraph [0018] (the air volume of the passed through the air gap is not particularly limited; the vapor of the spinning solvent does not stay in the air gap; no condensation occurs on the spinneret surface) of Takagi et al), and for these reasons, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a desired amount of gas circulating in the air gap in the process of Aitsu et al in view of Takagi et al in order to meet the expression 0.0008 m3 ≤ Af /(As /Vh ) ≤ 0.0015 m3 . Kapoor et al (see the entire document, in particular, paragraphs [0002], [0021], [0025] and [0034]) teaches a process of making a fiber (see paragraph [0002] (process for preparing fibers) by a dry-jet wet spinning process (see paragraph [0025] (dry-jet wet spinning process) of Kapoor et al), wherein the hourly average of the absolute humidity at each of four points in an outer periphery of the spinneret in the gas-phase portion is not more than 20 g/m3 (see paragraph [0034] (air gap between the spinneret and the coagulation bath; absolute humidity in the air is < 75 g/m3 ) of Kapoor et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an hourly average of the absolute humidity at each of four points in an outer periphery of the spinneret in the gas-phase portion is not more than 20 g/m3 in the process of Aitsu et al in view of Kapoor et al in order to manufacture fibers with high strength and elongation properties (see paragraph [0021] of Kapoor et al).
             Regarding claim 2, see paragraph [0019] (by creating an air flow, the humidity and temperature in the air gap is controlled) of Aitsu et al.
             Regarding claim 3, see paragraph [0023] (the number of holes is between 2,000 and 24,000) of Aitsu et al.
             Regarding claim 4, see paragraph [0015] (the polymer is acrylonitrile and a vinyl monomer co-polymerizable therewith) of Aitsu et al.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aitsu et al (JP 2010-236139 A) in combination with Takagi et al (JP 5-44104 A) and Kapoor et al (U.S. Patent Application Publication 2010/0253030 A1) as applied to claims 1-4 above, and further in view of Wang et al (CN 105839228 A).
             Regarding claim 5, Aitsu et al (in combination with Takagi et al and Kapoor et al) teaches a process of making a carbon fiber precursor (see paragraph [0024] (carbon fiber precursor) of Aitsu et al), but does not teach a process of making a carbon fiber by (1) performing oxidation treatment in an oxidizing gas at 200 to 300°C, and then (2) heating the fiber in an inert gas at not less than 1,000°C. Wang et al (see the entire translation, in particular, paragraphs [0001], [0004], [0011] and [0012]) teaches a process of making a carbon fiber (see paragraphs [0001] (preparation method of a polyacrylonitrile-based fiber) and [0004] (high temperature carbonization treatment) of Wang et al), including the steps of 1) performing oxidation treatment in an oxidizing gas at 200 to 300°C (see paragraphs [0011] (oxidation in an air atmosphere at 160 - 300°C) of Wang et al), and then (2) heating the fiber in an inert gas at not less than 1,000°C (see paragraph [0012] (carbonization treatment in argon or nitrogen atmosphere at 600 – 1,300°C) of Wang et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in order to manufacture carbon fibers with desired performance (see paragraph [0004] of Wang et al).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,286,579 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the elimination of an element (i.e., the elimination of the hourly average of the absolute humidity at each of four points in an outer periphery of the spinneret in the gas-phase portion is not more than 20 g/m3 (as recited in instant claim 1)) and its function is obvious if the function of the element is not desired (see MPEP §2144.04(II)(A)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Paoletti et al (U.S. Patent 4,234,312 A) teaches a process of making a fiber by dry-jet wet spinning, including an air flow rate of 3.5 m3 /hr (or 0.001 m3 /sec), wherein the air flow is not at, or around, an air gap.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209. The examiner can normally be reached 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742